UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K/A Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the Fiscal Year Ended October 31, 2008 Commission File Number 0-50092 WESTERGAARD.COM, INC. (Name of Small Business Issuer in Its Charter) Delaware 52-2002729 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 17 State Street, 16th Floor, New York, NY (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (212) 732-7184 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock Indicate by check mark if theregistrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES X NO Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES X NO Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has beensubject to such filingrequirementfor the past 90 days. X YES NO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large Accelerated Filer o Accelerated Filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). X YES NO The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of April 30, 2008 was $0, since our common equity does not trade on any market or exchange. The number of shares of our common stock outstanding on December22, 2009 was 48,200,927. 2 TABLE OF CONTENTS PART I Item 1 Description of Business Page 5 Item 1A Risk Factors
